                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 AYMAN ELANSARI,                                  Case No. 2:20-cv-05901-JDW

                Pro Se Plaintiff

        v.

 THE FIRST LIBERTY INSURANCE
 CORPORATION,

                Defendant


                                              ORDER

        AND NOW, this 6th day of May, 2021, upon consideration of Defendant’s Motion to

 Dismiss (ECF No. 30) and Plaintiff’s Motion for Leave to File Second Amended Complaint

 (ECF No. 36), and for the reasons stated in the accompanying Memorandum, it is ORDERED

 as follows:

       1.      Defendant’s Motion to Dismiss (ECF No. 30) is GRANTED and Plaintiff’s

Amended Complaint is DISMISSED WITHOUT PREJUDICE;

       2.      Plaintiff’s Motion for Leave to File Second Amended Complaint (ECF No. 36) is

DENIED;

       3.      Plaintiff may file an Amended Complaint, consistent with the analysis in the

Court’s Memorandum, on or before May 20, 2021.

       If Plaintiff does not file an Amended Complaint by the required deadline, then the Court

will deem Plaintiff to have elected to stand on his Amended Complaint and will close this case.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
